COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00253-CR


Jared Robert Hillery                       §    From Criminal District Court No. 2

                                           §    of Tarrant County (1098778D)

v.                                         §    August 14, 2014

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                        JUDGMENT ON REHEARING

      After reviewing appellant Jared Robert Hillery’s motion for rehearing, we

deny the motion. We withdraw our prior opinion and judgment of June 26, 2014

and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.          The judgment is modified to

adjudicate Hillery’s guilt to reflect that he was adjudged guilty of robbery by

threats. It is ordered that the judgment of the trial court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Lee Gabriel____________________
                                          Justice Lee Gabriel